Citation Nr: 1242845	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  08-02 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral hands, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for arthritis of the bilateral arms, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for arthritis of the bilateral shoulders, to include as a result of exposure to herbicides.

4.  Entitlement to service connection for gout of the bilateral legs and feet, to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968 and from January 1975 to January 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2010, the Veteran and his wife testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In February 2011, the Board remanded this case for further evidentiary development.

The issue of entitlement to service connection for gout of the bilateral legs and feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Arthritis of the bilateral hands was not shown in active service or within one year after service discharge, and there is no competent evidence of a link between any current bilateral hand disabilities and the Veteran's active service.

2.  Arthritis of the bilateral arms was not shown in active service or within one year after service discharge, and there is no competent evidence of a link between any current bilateral arm disabilities and the Veteran's active service.

3.  Arthritis of the bilateral shoulders was not shown in active service or within one year after service discharge, and there is no competent evidence of a link between any current bilateral shoulder disabilities (other than the already service-connected right shoulder impingement) and the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the bilateral hands have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for arthritis of the bilateral arms have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

3.  The criteria for service connection for arthritis of the bilateral shoulders have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA provided notice in April 2006 and August 2007 letters.  The Veteran's claims were subsequently readjudicated, most recently in a May 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

The Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration records have been obtained.  He did not identify any other treatment records pertinent to the issues being decided.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations were conducted; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran clarified in April 2011 that he did not undergo any VA examinations in April 2009, but only had x-rays taken at that time (and the reports of such x-rays are already of record).

As all of the development requested by the Board's February 2011 remand was fully completed, the remand orders were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

The Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  Certain diseases are presumed service connected when manifested in an herbicide exposed Veteran; arthritis is not a listed condition.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently has arthritis in his bilateral hands, arms, and shoulders as a result of injuring his bilateral hands, arms, and shoulders in service, to include during cold weather training, or as a result of being exposed to Agent Orange in Vietnam.

The record reflects that the Veteran participated in combat.  Therefore, the Board notes the potential applicability of 38 U.S.C.A. § 1154(b) . That statute states that for any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b)  (West 2002).

The Veteran's service treatment records do not contain any complaints, findings, or treatment of any arthritis of the bilateral hands, arms, or shoulders.  In September 1976, he was treated for two small lacerations on his left hand after hitting a window with his left hand the day before.  From May 1977 through August 1977, he was treated for a May 1977 right shoulder injury due to a fall; May 1977 x-rays of his right shoulder were negative.  In August 1978, he was assessed with upper trapezius myalgia.  On a December 1978 report of medical history, he indicated that he had swollen or painful joints (but did not specify particular joints), and noted that he had had a right shoulder injury in 1977 and now had pain in cold weather.  On his December 1978 service separation examination report, the examiner noted that the Veteran could not touch his right ear with his right arm.

More than 20 years after his last discharge from service, private and VA treatment records dating since December 1999 have documented the Veteran's complaints of pain and swelling in his bilateral hands, arms, and shoulders, as well as assessments of polyarthritis and multi-joint arthralgias.  VA x-rays of his right wrist in May 2003 were normal.  VA x-rays of his left elbow in May 2007 revealed olecranon bursitis.  VA x-rays of his bilateral wrists in April 2009 revealed degenerative joint disease at both wrists.  VA x-rays of his bilateral shoulders and bilateral hands in April 2009 were normal.

At a June 2009 VA joints examination, the Veteran reported that he injured his hands several times during the military, once when using a pry bar, and on other occasions when he fell on them.  He did not report any in-service injuries with regard to his arms.  He reported that he injured his right shoulder in service when he fell on it.  The examiner noted all of the relevant findings in the Veteran's service treatment records (as outlined above).

For the hands, the examiner noted that there was no current objective evidence of a condition affecting either hand, and opined that it is less likely than not that the Veteran has a bilateral hand condition secondary to military service, as the examiner did not find any current evidence of a hand condition.  The examiner stated that it is possible that the Veteran may have some gout attacks affecting the right hand, but that this would not be a service-connected issue.  For the arms, the examiner opined that it is less likely than not that the Veteran has a condition affecting either wrist related to military service, as there is no indication that any conditions affecting these joints were present in military service.  For the shoulders, the examiner diagnosed the Veteran with bilateral shoulder impingement, and opined that it is at least as likely as not that the Veteran's right shoulder impingement is secondary to military service, as the Veteran did have a documented injury to his right shoulder in service and had recurrent pain later in service.

At his July 2010 Travel Board hearing, the Veteran testified as to his own account of how he injured his bilateral hands, arms, and shoulders in service, to include during cold weather training.  He alleged that he was treated in service for these injuries with wraps and pain medication, as well as with therapy for his right shoulder injury.  He also testified that the same symptoms affecting his bilateral hands, arms, and shoulders in service are still present today and have become worse.

At a February 2011 VA joints examination, the Veteran complained of pain in his bilateral hands, wrists, elbows, and shoulders.  He stated that he had no upper extremity problems prior to service and has had no injuries since discharge.  He reported that he had no specific hand injury during military service, but that he had gradual onset of bilateral hand pain over the course of duty due to repeated cold exposures.  He reported that his wrist problems began in 1966, when a metal bar which he was gripping while welding broke and struck his right wrist with laceration, and when he fell on his outstretched hands multiple times during military service resulting in left wrist pain.  He reported that he had gradual onset of bilateral elbow pain in 1977 or 1978, which he related to frequent bilateral trauma of the elbows from crawling during field exercises.  He reported that he injured his right shoulder during service when he fell on it, and he dated the onset of his left shoulder problems to 1977 when he had gradual onset of pain with no associated injury.  The examiner noted all of the relevant findings in the Veteran's service treatment records (as outlined above).

For the hands, the examiner diagnosed the Veteran with bilateral hand strain, and opined that such diagnosis is the result of wear and tear over time and is less likely as not related to military duty, as service treatment records were silent as to any specific injury or complaints regarding the hands.  For the arms, the examiner diagnosed the Veteran with degenerative joint disease of the bilateral wrists, left elbow olecranon bursitis, and right elbow strain, and opined that such diagnoses are the result of wear and tear over time and are less likely as not related to military duty, as service treatment records were silent as to any specific injury or complaints regarding these joints.  For the shoulders, the examiner diagnosed the Veteran with impingement syndrome of the bilateral shoulders, and opined that it is at least as likely as not that impingement syndrome of the right shoulder is a result of military service, as the Veteran did have symptoms during military duty consistent with this diagnosis, and these symptoms and diagnosis are continuous with the complaints in service; regarding the left shoulder, the examiner opined that such diagnosis is the result of wear and tear over time and is less likely as not related to military duty, as service treatment records were silent as to any specific injury or complaints regarding this joint.

The Veteran is already service-connected for right shoulder impingement.

Even though arthritis is a disease eligible for service connection under the chronic disease presumption, there is no evidence that the Veteran was diagnosed with arthritis in any joints within one year of his final discharge date in January 1979.  He was not diagnosed with polyarthritis until December 1999, more than 20 years later.

Even though the Veteran served in Vietnam and is presumed exposed to Agent Orange, arthritis is not a disability that is presumed service connected when manifested in an herbicide exposed Veteran.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

There are no medical opinions of record to suggest a link between any current bilateral hand, bilateral arm, or bilateral shoulder disabilities (other than the already service-connected right shoulder impingement) and the Veteran's active service.

While the Veteran claims to have been treated for bilateral hand, arm, and shoulder pain in service, his service treatment records do not document any such treatment (other than for right shoulder pain).  The Veteran's contentions are less credible and less probative than the medical evidence documented throughout the record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of a veteran in weighing credibility).

The Veteran has offered his own opinions on etiology, stating that his symptoms of bilateral hand, arm, and shoulder pain began during service and were caused by either in-service injury or his exposure to herbicides in Vietnam.  The Veteran is competent to describe his symptoms of bilateral hand, arm, and shoulder pain without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, as a layperson, the Veteran is not competent to diagnose such pain as a specific disease (e.g., arthritis), nor is he competent to render nexus opinions regarding the etiology of his current disorders; both of these determinations require medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Despite the potential applicability of 38 U.S.C.A. § 1154(b), the Board notes that section 1154(b) only serves to lighten the evidentiary requirement for showing service incurrence of an injury or disease; it does not lighten the evidentiary requirements for competent evidence demonstrating present disability or a nexus between present disability and some remote injury or disease of active service.  See Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138(1997) ("[s]ection 1154(b) provides a factual basis upon which a determination can be made that a particular disease or injury was incurred or aggravated in service but not a basis to link etiologically the condition in service to the current condition").  Thus, as the most probative evidence fails to link any current bilateral hand, bilateral arms, or bilateral shoulder disabilities (other than the already service-connected right shoulder impingement) to service, there is no basis on which service connection for arthritis of the bilateral hands, arthritis of the bilateral arm, or arthritis of the bilateral shoulders can be established.

Given the absence of any evidence of arthritis in service, the passage of more than 20 years after his last service discharge before any arthritis was first complained of and diagnosed in the medical evidence of record, and the absence of any competent evidence linking any current bilateral hand, bilateral arm, or bilateral shoulder disabilities to service (other than the already service-connected right shoulder impingement), the preponderance of the evidence is against the claims; there is no doubt to be resolved.  Service connection for arthritis of the bilateral hands, arthritis of the bilateral arms, and arthritis of the bilateral shoulders is not warranted.


ORDER

Entitlement to service connection for arthritis of the bilateral hands, to include as a result of exposure to herbicides, is denied.

Entitlement to service connection for arthritis of the bilateral arms, to include as a result of exposure to herbicides, is denied.

Entitlement to service connection for arthritis of the bilateral shoulders, to include as a result of exposure to herbicides, is denied.


REMAND

The Veteran contends that he currently has gout in his bilateral legs and feet as a result of injuring his bilateral legs and feet in service, to include during cold weather training, or as a result of being exposed to Agent Orange in Vietnam.

The Veteran's service treatment records do not contain any complaints, findings, or treatment of any gout of the bilateral legs or feet.  In March 1975, he was diagnosed with Achilles peritendonitis of the right foot.  In January 1976, he complained of pain and swelling in his bilateral legs after completing a 10-mile road march; his bilateral legs were noted to have swelling with tenderness around the knees; he was assessed with pulled leg muscles in both legs.  Later in January 1976 and in February 1976, he complained of leg and foot pain and swelling in his legs, and he was assessed with muscle strain.  Later in February 1976, he complained of right foot pain and was assessed with pes planus.  In January 1977, he complained of numbness and pain in his toes, as well as numbness of both legs after sitting or sleeping on his back with clothes on.  On a December 1978 report of medical history, he indicated that he had swollen or painful joints (but did not specify particular joints), cramps in his legs, and foot trouble.

Private and VA treatment records dating since December 1999 have documented the Veteran's complaints of pain and swelling in his bilateral legs and feet, as well as assessments of polyarthritis, multi-joint arthralgias, and gout.  VA x-rays of his bilateral hips and bilateral ankles in April 2009 were normal.  VA x-rays of his right knee in April 2009 revealed slight medial compartment narrowing, slight spurring of the tibial spines, and a small enthesophyte on the superior edge of the patella.  VA x-rays of his bilateral feet in April 2009 revealed bilateral calcaneal spurring.

At a June 2009 VA joints examination, the Veteran reported that he injured his feet on various occasions in service, particularly when running.  He also reported an episode of cold weather injury in service during which his feet were numb for weeks.  The examiner noted all of the relevant findings in the Veteran's service treatment records (as outlined above).

The examiner diagnosed the Veteran with gout, and opined that it is less likely than not that such condition had its onset in military service, as there was "no documentation of anything that sounded like gout while the Veteran was in the military."  For the legs, the examiner opined that it is less likely than not that the Veteran has a condition affecting either ankle, either knee, or either hip related to military service, as there is no indication that any conditions affecting these joints were present in military service.  For the feet, the examiner diagnosed the Veteran with mild bilateral pes planus, and opined that it is at least as likely as not that such condition is secondary to military service, as the Veteran did have, at least for his right foot, complaints of pain in service and did receive a diagnosis of pes planus.

At his July 2010 Travel Board hearing, the Veteran testified as to his own account of how he developed gout in his bilateral legs and feet from injury in service, to include during cold weather training.

The Veteran is already service-connected for pes planus.

The June 2009 VA examiner's rationale for the opinion regarding service connection for gout is inadequate, as such opinion was based on the rationale that there was "no documentation of anything that sounded like gout while the Veteran was in the military," when in fact the service treatment records document treatment on multiple occasions for pain, swelling, and numbness in the Veteran's bilateral legs and feet.

The Veteran is to be scheduled for a new VA joints examination to obtain an opinion with adequate supporting rationale regarding the relationship between his current gout of the bilateral legs and feet and any incident of his military service.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the examination and review of the record, the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed gout of the bilateral legs and feet is related to any incident of the Veteran's military service.  The examiner is to specifically consider and address the relevant findings documented in the Veteran's service treatment records, as well as his diagnoses of gout during the period of the current claim.  A complete rationale for all opinions expressed must be provided.

2.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


